IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

               RONALD L. TAYLOR v. STATE OF TENNESSEE


                   Appeal from the Criminal Court for Knox County
                       No. 99397    Mary B. Leibowitz, Judge


               No. E2012-01217-CCA-R3-PC - Filed December 12, 2012


On April 23, 2012, the petitioner, Ronald L. Taylor, filed pro se a petition for post-conviction
relief challenging his 2005 conviction of aggravated assault. The post-conviction court
summarily dismissed the petition based, in part, upon the bar of the statute of limitations.
The State has moved this court pursuant to this court’s rule 20 to summarily affirm the post-
conviction court’s order of dismissal. Because the record evinces no basis for tolling the
statute of limitations and because the petition was untimely and barred by the statute, we
grant the State’s motion and affirm the post-conviction court’s order.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Ronald L. Taylor, Coleman, Florida, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Jennifer L. Smith, Assistant Attorney
General; and Randall E. Nichols, District Attorney General, for the appellee, State of
Tennessee.

                               MEMORANDUM OPINION


              In 2012, the petitioner filed a petition for post-conviction relief from his 2005
guilty-pleaded conviction of aggravated assault on grounds that, although his resulting three-
year sentence was to be served concurrently with a federal sentence, the Tennessee sentence
was served first, causing its service to be consecutive to the federal sentence.
               Tennessee Code Annotated section 40-30-102 provides that a petition for post-
conviction relief must be filed “within one (1) year of the date of the final action of the
highest state appellate court to which an appeal is taken or, if no appeal is taken, within one
(1) year of the date on which the judgment became final.” T.C.A. § 40-30-102(a) (2006).
The petitioner’s guilty-pleaded conviction became final in 2005; thus, the instant petition,
filed in 2012, was clearly untimely.

             That being said, there are exceptions to the statute of limitations. Code section
40-30-102 provides that a petition may be filed outside the one-year limitations period if:

              (1) The claim in the petition is based upon a final ruling of an
              appellate court establishing a constitutional right that was not
              recognized as existing at the time of trial, if retrospective
              application of that right is required. The petition must be filed
              within one (1) year of the ruling of the highest state appellate
              court or the United States supreme court establishing a
              constitutional right that was not recognized as existing at the
              time of trial;

              (2) The claim in the petition is based upon new scientific
              evidence establishing that the petitioner is actually innocent of
              the offense or offenses for which the petitioner was convicted;
              or

              (3) The claim asserted in the petition seeks relief from a
              sentence that was enhanced because of a previous conviction
              and the conviction in the case in which the claim is asserted was
              not a guilty plea with an agreed sentence, and the previous
              conviction has subsequently been held to be invalid, in which
              case the petition must be filed within one (1) year of the finality
              of the ruling holding the previous conviction to be invalid.

Id. § 40-30-102(b).

               In addition to the statutory exceptions to the statute of limitations, due process
principles may, in limited circumstances, require tolling of the post-conviction statute of
limitations. See generally Seals v. State, 23 S.W.3d 272 (Tenn. 2000); Burford v. State, 845
S.W.2d 204 (Tenn. 1992). When a petitioner seeks tolling of the limitations period on the
basis of principles of due process, however, he is obliged “to include allegations of fact in
the petition establishing . . . tolling of the statutory period,” and the “[f]ailure to include

                                               -2-
sufficient factual allegations . . . will result in dismissal.” State v. Nix, 40 S.W.3d 459, 464
(Tenn. 2001).

              The petition in the present case alleges no basis for applying a statutory
exception to the one-year statute of limitations and no basis for tolling the running of the
statute on due process grounds. Accordingly, we affirm the order of the post-conviction
court.

               We note that, inasmuch as the petitioner has alleged that his guilty-pleaded
conviction is void due to the practical failure of the concurrent service of his sentence with
a federal sentence, he may be able to state a claim for habeas corpus relief which is not
limited by a statute of limitations.

                                                    ___________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -3-